Exhibit 10.1

**** INDICATES THAT CERTAIN INFORMATION CONTAINED HEREIN HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

AMENDMENT No. 1

TO WHOLESALE DISTRIBUTION AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”) to the Wholesale Distribution Agreement
between CTI Life Sciences Limited (“CTILS”) and Max Pharma (“Wholesaler”) dated
March 26, 2013 (the “Agreement”) is entered into effective June 10, 2013.

The parties hereby agree as follows:

 

1. Section 1.16 of the Agreement is hereby deleted in its entirety and replaced
with the following language:

“Territory” means the Federal Republic of Germany, Austria, the Czech Republic
and the Slovak Republic, and any additional countries agreed between the Parties
in writing from time to time after the Effective Date.

 

2. Section 2.1(a) of the Agreement is hereby deleted in its entirety and
replaced with the following language:

“Appointment. Subject to the terms and conditions of this Agreement, CTILS
hereby appoints Wholesaler as its exclusive (except to the extent set forth in
Section 2.5) wholesale distributor for the sale, storage and distribution within
the Territory of the Product supplied by CTILS or an Affiliate of CTILS to
Wholesaler pursuant to this Agreement. Notwithstanding the foregoing, CTILS
shall have the right to fill orders for Product in the Territory through its
third party logistics provider for a transition period of one (1) month after
the Effective Date of the Agreement or the effective date of any amendment to
the Agreement, as applicable. CTILS shall also have the right to fill orders for
Product in the Exclusive Territory through its third party logistics provider if
Wholesaler unable to do so. Within a reasonable time after the Effective Date or
the effective date of any amendment to the Agreement, as applicable, CTILS shall
inform its existing customers that Wholesaler is the exclusive wholesale
distributor for the sale and distribution of the Product in the Territory and
shall make necessary changes to ordering information published in national
medicines databases. Such appointment does not include the right to sublicense
or appoint subdistributors or agents to resell or distribute the Product without
the express written permission of CTILS. For the avoidance of doubt, CTILS shall
be solely responsible for and Wholesaler shall have no responsibility under this
Agreement for the marketing and promotion of Product in the Territory.”

 

3. Section 4.3 of the Agreement is hereby deleted in its entirety and replaced
with the following language:

“Reduction in the Public Price. In the event that the Public Price of the
Product is reduced in a country in the Territory, CTILS will notify Wholesaler
upon becoming aware of the impending price change. CTILS will request a stock
report for the Product for the particular country at the time of the price
change and reconcile the price difference for the Product stock held by
Wholesaler. The first such reconciliation shall cover a maximum of **** vials of
Product stock held by Wholesaler. For

 

Confidential   Page 1 of 2   Confidential Treatment Requested



--------------------------------------------------------------------------------

subsequent reconciliations, the maximum number of vials of Product stock subject
to reconciliation shall be adjusted once a year on the anniversary of the
Effective Date of the Agreement upon mutual written agreement of the parties.”

 

4. Schedule 1 of the Agreement is hereby deleted in its entirety and replace
with Schedule 1 attached hereto.

Unless otherwise defined herein, capitalized terms used in this Amendment shall
have the meanings assigned thereto in the Agreement. Except as amended herein,
all other terms and conditions of the Agreement shall remain the same and in
full force and effect.

IN WITNESS WHEREOF, the parties hereby accept and agree to the terms and
conditions of this Amendment.

 

CTI LIFE SCIENCES LIMITED     MAX PHARMA GMBH By:  

/s/ James K. Fong

    By:  

/s/ Michael Kvestzer

Name:  

James Fong

    Name:  

Michael Kvestzer

Title:  

EU General Mgr.

    Title:  

GM

Date:  

6.17.13

    Date:  

27.6.2013

 

Confidential   Page 2 of 2   Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE 1

Product and Consideration

Effective Date:        June 10, 2013

Selling Price-Federal Republic of Germany, Czech Republic & Slovak Republic

 

PRODUCT

   Price Per Vial of Product Charged to Wholesaler

PIXUVRI®; SKU # CLB-F-673-85519-GER

   ****

Selling Price-Austria

 

PRODUCT

   Price Per Vial of Product Charged to Wholesaler

PIXUVRI®; SKU # CLB-F-673-85519-AUS

   ****

 

Confidential   Page S1-1   Confidential Treatment Requested